


AMENDMENT AGREEMENT
THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of November 21, 2013, is
entered into by and among TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, and BANK OF
AMERICA, N.A. in its capacity as the sole lender under the Existing Term Loan
Agreement and the Restated Credit Agreement (in such capacity, the “Lender”),
and as the administrative agent under the Restated Credit Agreement (in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower and the Lender entered into a Loan Agreement, dated as of
October 22, 2012 (the “Existing Term Loan Agreement”), pursuant to which the
Lender made a term loan to the Borrower.
WHEREAS, the Borrower has requested, and the Lender has agreed, upon the terms
and subject to the conditions set forth herein, that the Existing Term Loan
Agreement be amended and restated as provided herein and that Bank of America,
N.A, serve as the administrative agent under the Restated Loan Agreement (as
defined herein).
NOW, THEREFORE, the Borrower, the Lender and the Administrative Agent hereby
agree as follows:
1.    Amendment and Restatement of the Existing Term Loan Agreement.
(a)    Effective as of the Restatement Date, upon the satisfaction of the
conditions precedent to effectiveness in Section 2 hereof, (i) the Existing Term
Loan Agreement is hereby amended and restated to read in its entirety as set
forth in Exhibit A hereto (the “Restated Loan Agreement”, with capitalized terms
used but not otherwise defined herein or assigned a meaning herein having the
meanings assigned to such terms in the Restated Loan Agreement), and as so
amended and restated, is replaced and superseded by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the Restated Loan Agreement and (ii) Bank of America, N.A. accepts
appointment as the Administrative Agent under the Restated Credit Agreement.
(b)    Except as specifically set forth herein, the amendment and restatement
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Obligations (as defined in the Existing Term Loan Agreement) of the
Borrower evidenced by or arising under the Existing Term Loan Agreement and the
other Loan Documents (as defined in the Existing Term Loan Agreement). From and
after the Restatement Date, all “Loans” (as defined in the Existing Term Loan
Agreement) of the Lender outstanding under the Existing Term Loan Agreement
immediately prior to the Restatement Date shall continue to be outstanding as
“Loans” (as defined in the Restated Loan Agreement) of the Lender under the
Restated Loan Agreement, and the terms of the Restated Loan Agreement will
govern the rights and obligations of the Loan Parties, the Lender and the
Administrative Agent with respect thereto.
(c)    The exhibits and schedules to the Existing Term Loan Agreement are hereby
amended and restated in their entirety as set forth in Exhibit B hereto.
2.    Conditions Precedent. This Agreement shall be effective as of the date
hereof (the “Restatement Date”) when all of the conditions set forth below have
been satisfied:

CHAR1\1335454v3

--------------------------------------------------------------------------------




(a)    This Agreement. The Administrative Agent shall have received counterparts
of this Agreement, duly executed by the Borrower, the Lender and the
Administrative Agent.
(b)    Organization Documents, Resolutions, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals), in form and substance reasonably satisfactory
to the Administrative Agent and its legal counsel:
(i)     copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Restatement Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the Restated Loan Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or formation;


(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2012 in the business, assets, Properties,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.
(d)    Litigation. There shall not exist any action, suit, investigation or
proceeding against the Borrower or any Subsidiary pending or, to the knowledge
of the Borrower, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.
(e)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained herein, in the Restated Loan
Agreement or any other Loan Document shall be true and correct in all material
respects on and as of the Restatement Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Existing Revolving Credit
Agreement (and incorporated in the Restated Loan Agreement by reference pursuant
to Article VI thereof) shall be deemed to refer to the most recent financial
statements delivered by the Borrower pursuant to the Existing Revolving Credit
Agreement.
(f)    No Default. No Default shall exist before or after giving effect to the
effectiveness of this Agreement.
(g)    Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in clauses (c), (d), (e) and (f) of this Section 2 have
been satisfied

CHAR1\1335454v3

--------------------------------------------------------------------------------




(h)    Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Restatement Date.
3.    Acknowledgment and Confirmation; Loan Document. Each Loan Party hereby
confirms and agrees that, after giving effect to this Agreement, the Restated
Loan Agreement and the other Loan Documents to which it is a party remain in
full force and effect and enforceable against such Loan Party in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect. This acknowledgement and confirmation by the
Loan Parties is made and delivered to induce the Administrative Agent and the
Lender to enter into this Agreement, and each Loan Party acknowledges that the
Administrative Agent and the Lenders would not enter into this Agreement in the
absence of the acknowledgement and confirmation contained herein. This Agreement
shall constitute a “Loan Document” under, and as defined in, the Loan Agreement.
4.Miscellaneous.
(a)    This Agreement shall be binding upon and enforceable by and against the
parties hereto and their respective successors and assigns.
(b)    Two or more duplicate originals of this Agreement may be signed by the
parties, each of which shall be an original but all of which together shall
constitute one and the same instrument. This Agreement may be executed in one or
more counterparts and shall be effective when at least one counterpart shall
have been executed by each party hereto, and each set of counterparts which,
collectively, show execution by each party hereto shall constitute one duplicate
original. Execution of this Agreement by any of the parties may be evidenced by
way of a faxed or electronic transmission of such party’s signature and such
faxed or electronic signature shall be deemed to constitute the original
signature of such party to this Agreement and shall be admissible into evidence
for all purposes.
(c)    THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT OR
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
5.    Survival. All warranties, representations, certifications and covenants
made by or on behalf of the Loan Parties herein shall be considered to have been
relied upon by the Administrative Agent and the Lenders and shall survive the
execution of this Agreement, regardless of any investigation made by or on
behalf of the Administrative Agent and the Lenders.
6.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.    Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.

CHAR1\1335454v3

--------------------------------------------------------------------------------







CHAR1\1335454v3

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:
TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation





By: /s/ Susan L. Main
Name: Susan L. Main
Title: Senior Vice President and Chief Financial
Officer




GUARANTORS:                TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:/s/ Stephen F. Blackwood
Name: Stephen F. Blackwood
Title: Vice President and Treasurer




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:/s/ Susan L. Main
Name: Susan L. Main
Title: Senior Vice President and Chief Financial
Officer






TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:/s/ Stephen F. Blackwood
Name: Stephen F. Blackwood
Title: Vice President and Treasurer




TELEDYNE LECROY, INC.,
a Delaware corporation


By:/s/ Susan L. Main
Name: Susan L. Main
Title: Senior Vice President

CHAR1\1335454v3

--------------------------------------------------------------------------------














LENDER:
BANK OF AMERICA, N.A.,
as the Lender





By: /s/ Arthur Ng
Name: Arthur Ng
Title: Vice President




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent





By: /s/ Robert Rittelmeyer
Name: Robert Rittelmeyer
Title: Vice President





CHAR1\1335454v3

--------------------------------------------------------------------------------




EXHIBIT A


[see attached]





CHAR1\1335454v3

--------------------------------------------------------------------------------

        



EXHIBIT A TO THE
AMENDMENT AGREEMENT
DATED AS OF NOVEMBER 21, 2013












AMENDED AND RESTATED LOAN AGREEMENT


Dated as of November 21, 2013


among


TELEDYNE TECHNOLOGIES INCORPORATED,
as the Borrower,


CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO











CHAR1\1335454v3

--------------------------------------------------------------------------------

        



TABLE OF CONTENTS




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS4
1.01Defined Terms.    4
1.02Other Interpretive Provisions.    14
1.03References to Agreements and Laws.    15
1.04Times of Day.    15
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS15
2.01Term Loan.    15
2.02Borrowings, Conversions and Continuations of Loans.    16
2.03Voluntary Prepayments.    17
2.04Termination of Commitments.    17
2.05Repayment of Loans.    17
2.06Interest and Fees.    18
2.07Computation of Interest and Fees.    18
2.08Evidence of Debt.    19
2.09Payments Generally.    19
2.10Sharing of Payments by Lenders.    20
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY21
3.01Taxes.    21
3.02Illegality.    21
3.03Inability to Determine Rates.    21
3.04Increased Costs.    22
3.05Funding Losses.    23
3.06Mitigation Obligations.    23
3.07Survival.    24
ARTICLE IV GUARANTY24
4.01The Guaranty.    24
4.02Obligations Unconditional.    24
4.03Reinstatement.    25
4.04Certain Additional Waivers.    26
4.05Remedies.    26
4.06Rights of Contribution.    26
4.07Guarantee of Payment; Continuing Guarantee.    26
ARTICLE V [RESERVED]27
ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS27
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES28
7.01Events of Default.    28
7.02Remedies Upon Event of Default.    30
7.03Application of Funds.    30



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

ARTICLE VIII ADMINISTRATIVE AGENT31
8.01Appointment and Authority.    31
8.02Rights as a Lender.    31
8.03Exculpatory Provisions.    31
8.04Reliance by Administrative Agent.    32
8.05Delegation of Duties.    32
8.06Resignation of Administrative Agent.    33
8.07Non‑Reliance on Administrative Agent and Other Lenders.    33
8.08No Other Duties, Etc.    34
8.09Administrative Agent May File Proofs of Claim.    34
8.10Releases.    34
8.11Treasury Management Banks and Swap Banks.    35
ARTICLE IX MISCELLANEOUS35
9.01Amendments, Etc.    35
9.02Notices; Effectiveness; Electronic Communication.    36
9.03No Waiver; Cumulative Remedies.    38
9.04Expenses; Indemnity; Damage Waiver.    38
9.05Payments Set Aside.    40
9.06Successors and Assigns.    40
9.07Confidentiality.    43
9.08Set‑off.    44
9.09Interest Rate Limitation.    44
9.10Counterparts.    45
9.11Integration.    45
9.12Survival of Representations and Warranties.    45
9.13Severability.    45
9.14Replacement of Lenders.    45
9.15Governing Law; Jurisdiction, Etc.    46
9.16Waiver of Right to Trial by Jury.    46
9.17No Advisory or Fiduciary Responsibility.    47
9.18USA PATRIOT Act Notice.    47





CHAR1\1335454v3

--------------------------------------------------------------------------------

        



SCHEDULES


2.01    Outstanding Term Loan of the Lenders on the Restatement Date
9.02    Certain Addresses for Notices




EXHIBITS


A    Form of Loan Notice
B    Form of Compliance Certificate
C    Form of Joinder Agreement
D    Form of Note
E    Form of Assignment and Assumption









CHAR1\1335454v3

--------------------------------------------------------------------------------

        

AMENDED AND RESTATED LOAN AGREEMENT




This AMENDED AND RESTATED LOAN AGREEMENT is entered into as of November 21, 2013
among TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A. as administrative agent (the “Administrative Agent”).


The Borrower has requested and Bank of America has agreed to amend and restate
the Existing Term Loan Agreement, upon and subject to the terms and conditions
set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto intending to be legally bound covenant and agree as follows:





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
    
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
    
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.


“Agreement” means this Loan Agreement.


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to the terms hereof:




Pricing Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Loans


1
Greater than or equal to 3.0 to 1.0
0.750%
1.750%
2
Greater than or equal to 2.5 to 1.0 but less than 3.0 to 1.0
0.500%
1.500%
3
Greater than or equal to 2.0 to 1.0 but less than 2.5 to 1.0
0.250%
1.250%
4
Greater than or equal to 1.5 to 1.0 but less than 2.0 to 1.0
0.125%
1.125%
5
Greater than or equal to 1.0 to 1.0 but less than 1.5 to 1.0
0.000%
1.000%
6
Less than 1.0 to 1.00
0.000%
1.000%






CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the delivery of a Compliance Certificate pursuant hereto;
provided, however, that if a Compliance Certificate is not delivered when due,
then Pricing Level 1 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date
such Compliance Certificate is delivered in accordance herewith, whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the Restatement Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
hereto for the fiscal quarter ending December 29, 2013 shall be determined based
upon Pricing Level 4. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.07(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of California and (b) if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Change in Law” means the occurrence, after the Initial Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, (i) the Dodd‑Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, are, in each case, deemed to have gone into effect and adopted after the
Initial Closing Date.


“Change of Control” means if any Person or Persons acting in concert, together
with the Affiliates thereof, shall become in the aggregate, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under
the Exchange Act) of more than 50% (by number of shares) of the issued and
outstanding Voting Stock of the Borrower.


“Commitment” means, as to each Lender, the Term Loan Commitment of such Lender.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.


“Consolidated Leverage Ratio” shall have the meaning specified for such term in
the Existing Revolving Credit Agreement.


“Control” has the meaning specified in the definition of “Affiliate.”


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.06(b)(iii)).


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions in each case relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“Eurocurrency Base Rate” means:


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market for such
currency at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in immediately available funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
the Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.


“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan the
interest rate on which is determined by reference to the Eurocurrency Rate, a
rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the Eurocurrency Base Rate for such Base Rate
Loan for such day by (ii) one minus the Eurocurrency Reserve Percentage for such
Base Rate Loan for such day.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.”


“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurocurrency Rate shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934.


“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of March 1, 2013, among the Borrower, certain
subsidiaries of the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent, as amended prior to the Restatement Date and as
further amended pursuant to any amendment thereto that is consented to in
writing by the Required Lenders, in their capacity as Lenders under this
Agreement.


“Existing Term Loan Agreement” means that certain Credit Agreement, dated as of
October 22, 2012, among the Borrower, certain subsidiaries of the Borrower and
Bank of America, N.A. as the lender.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.


“Fee Letter” means the letter agreement, dated November 21, 2013 among the
Company and the Administrative Agent.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” has the meaning given to such term in the Existing Revolving Credit
Agreement.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.


“Guarantors” means collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, and (b) each Person
that joins as a Guarantor pursuant hereto or otherwise.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” has the meaning given to such term in the Existing Revolving
Credit Agreement.


“Indemnitee” has the meaning specified in Section 8.04.


“Information” has the meaning specified in Section 9.07.


“Initial Closing Date” means the October 22, 2012.


“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Subsidiary of the Borrower to join this
Agreement as a Guarantor in accordance with the provisions hereof.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lenders” means each of the persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and each Person that executes a
lender joinder agreement in accordance with Section 2.02.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means the Term Loan.



CHAR1\1335454v3

--------------------------------------------------------------------------------

        



“Loan Documents” means this Agreement, the Note, each Joinder Agreement, each
Loan Notice, each Compliance Certificate and each other document, instrument or
agreement from time to time executed by the Borrower or any of its Subsidiaries
or any Responsible Officer thereof and delivered in connection with this
Agreement.


“Loan Notice” means a notice of (a) a Borrowing of the Term Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties taken as a whole to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Maturity Date” means March 1, 2019.


“Maximum Rate” has the meaning specified in Section 8.09.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.


“Note” has the meaning specified in Section 2.08.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party and any Swap Bank and (b) all obligations
under any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, in accordance with banking industry
rules on interbank compensation.


“Participant” has the meaning specified in Section 9.06(d).


“Participant Register” has the meaning specified in Section 9.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in the Existing Revolving Credit Agreement.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Loans of such Lender at such time and the denominator of which
is the amount of the total outstanding Loans. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
    
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the Loans of all Lenders.
    
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


“Restatement Date” means November 21, 2013.


“Same Day Funds” means, with respect to disbursements and payments in Dollars,
immediately available funds.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Restatement Date or Affiliate of such Lender that is party to
a Swap Contract with any Loan Party in existence on the Restatement Date.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


11
“Term Loan” has the meaning specified in Section 2.01.




CHAR1\1335454v3

--------------------------------------------------------------------------------

        

12
“Term Loan Commitment” means the obligation of the Lenders to make the Term Loan
to the Borrower on the Initial Closing Date.

“Threshold Amount” means $50,000,000.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Restatement Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Restatement Date.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.04    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Term Loan.


Subject to the terms and conditions set forth herein, each Lender agrees to make
a term loan (the “Term Loan”) to the Borrower in Dollars in a single Borrowing
on the Initial Closing Date, in an amount equal to its Term Loan Commitment. The
outstanding principal amount of the Term Loan of each Lender on the Restatement
Date is set forth on Schedule 2.01. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    The Borrowing of the Term Loan on the Initial Closing Date, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. The notice of the
Borrowing of the Term Loan on the Initial Closing Date must be received not
later than 10:00 am (i) three days prior to the Initial Closing Date if such
Borrowing will be made as a Eurocurrency Rate Loan, and (ii) on the Initial
Closing Date, if such Borrowing will be made as a Base Rate Loan, and, in each
case, shall be in a principal amount equal to the Term Loan Commitment. Each
notice of conversion of Loans from one Type to the other, and each continuation
of Eurocurrency Rate Loans must be received by the Administrative Agent not
later than 10:00 a.m. three Business Days prior to the requested date. Each
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $500,000 in excess thereof. Each
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a conversion to, or continuation of Eurocurrency Rate Loans in any Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


(b)    If no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
subsection.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than four Interest Periods in effect with respect to the Term Loans.


2.03    Voluntary Prepayments.


The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 10:00 a.m. (i) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans and (ii) on the
date of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

such notice, and of the amount of such Lender’s Pro Rata Share of each
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Pro Rata Shares.


2.04    Termination of Commitments.


Upon the Borrowing of the Term Loan on the Initial Closing Date, the Term Loan
Commitment shall automatically terminate. As of the Restatement Date, the total
Commitments of the Lenders was $-0-.


2.05    Repayment of Loans.


The Borrower shall repay the outstanding principal amount of the Term Loan in
installments on the dates and in the amounts set forth in the table below:


Date
Amount
March 31, 2015


$1,250,000


June 30, 2015


$1,250,000


September 30, 2015


$1,250,000


December 31 2015


$1,250,000


March 31, 2016


$1,250,000


June 30, 2016


$1,250,000


September 30 2016


$1,250,000


December 31, 2016


$1,250,000


March 31, 2017


$1,875,000


June 30, 2017


$1,875,000


September 30, 2017


$1,875,000


December 31, 2017


$1,875,000


March 31, 2018


$2,500,000


June 30, 2018


$2,500,000


September 30, 2018


$2,500,000


December 31, 2018


$2,500,000


Maturity
Balance of outstanding principal







2.06    Interest and Fees.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

(b)    Upon the occurrence and during the continuation of an Event of Default,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)    The Borrower shall pay the fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.


2.07    Computation of Interest and Fees.


(a)    All computations of the Base Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360‑day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365‑day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall, without duplication, immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender under 2.06(b) or under Article VII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.




2.08    Evidence of Debt.


The Term Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loan made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender a promissory note, which shall evidence such Term Loan made by such
Lender in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit D (a “Note”). Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


2.09    Payments Generally.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied first, toward
costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender; second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties; and third, toward repayment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


(c)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make payments pursuant to Section 9.04(c) are several and not joint. The
failure of any Lender to make any payment under Section 9.04(c) on any date
required hereunder shall not relieve any other Lender



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

of its corresponding obligation to do so on such date, no Lender shall be
responsible for the failure of any other Lender to make its payment under
Section 9.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate the Lenders to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lenders that it has obtained or will obtain the funds
for any Loan in any particular place or manner.


2.10    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:


if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


the provisions of this Section shall not be construed to apply to (y) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


If any payments to or for the benefit of the Administrative Agent or any Lender
under this Agreement or any Loan Document are made from outside the United
States, the Borrower will not deduct any foreign Taxes from any such payments.
If any such Taxes are imposed on any payments made by the Borrower under this
Agreement or any Loan Document (including payments under this Section), the
Borrower will pay such Taxes and will also pay to the Administrative Agent and
the applicable Lenders, as applicable, at the time interest is paid, any
additional amount which the Administrative Agent or such Lender, as applicable,
specifies as necessary to preserve the after tax yield the Administrative Agent
or such Lender would have received if such Taxes had not been imposed. The
Borrower will confirm that it has paid such Taxes by giving the Administrative
Agent or such Lender official tax receipts (or notarized copies) within thirty
(30) days after the due date.



CHAR1\1335454v3

--------------------------------------------------------------------------------

        



3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If for any reason in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof that (a) the Administrative Agent
determines that deposits are not being offered to banks in the applicable
offshore interbank market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) the Required Lenders determine that adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the Required
Lenders determine that for any reason the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case, until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    subject the Lenders to any Taxes (excluding Taxes on any Lender's overall
income or franchise Taxes) or changes the basis of taxation of payments to the
Lenders (other than with respect to Taxes on any Lender's overall income or
franchise Taxes) in respect of any Eurocurrency Rate Loan;


(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, within ten (10) days of demand by the Lender, the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lender’s Lending Office or holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then within ten (10)
days of demand by such Lender the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

such increased costs or reductions is retroactive, then the six‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.05    Funding Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)    any failure by the Borrower (for a reason other than the failure of any
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.


Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to make any payments to any Lender pursuant to this Section 3.05
relating to any loss, cost or expense incurred by a Lender more than 180 days
prior to such Lender’s request for any additional payment or compensation
pursuant to this Section 3.05.


3.06    Mitigation Obligations.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04 or if any Lender gives a notice pursuant to
Section 3.02, then, at the request of the Borrower, such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.04, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, the Borrower may replace such Lender in accordance with Section 9.14.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and the repayment of all other Obligations
hereunder.


ARTICLE IV
GUARANTY


4.01    The Guaranty.


(a)    Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Swap Bank, each Treasury Management Bank, and the Administrative
Agent, as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.


(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.


    
4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or other documents relating to the Obligations,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Guarantors under this Article IV shall be absolute and unconditional under any
and all circumstances. Each Guarantor agrees that such Guarantor shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party, Swap Bank, or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements shall be done or omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank, or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;


(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.


4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or any Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as specified in Section 7.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in said
Section 7.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.


4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


4.08    Eligible Contract Participant.


No Guarantor shall be deemed under this Article IV to be a guarantor of any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (a “Swap Obligation”) if such Guarantor was not an “eligible
contract participant” as defined in §1a(18) of the Commodity Exchange Act, at
the time the guarantee under this Article IV becomes effective with respect to
such Swap Obligation and to the extent that the providing of such guarantee by
such Guarantor would violate the Commodity Exchange Act; provided however that
in determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, each guarantee in this Article IV of the Obligations
of such Guarantor and the provisions of Section 4.09 shall be taken into
account.


4.09    Keepwell.


Each Guarantor that is an “eligible contract participant” under the Commodity
Exchange Act (determined before giving effect to this Section 4.09) with total
assets exceeding $10 million (or such other Subsidiary Guarantor as constitutes
an “eligible contract participant” under the Commodity Exchange Act and can
cause another person to qualify as an “eligible contract participant”) at the
time the guarantee under this Article IV becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act as may be needed by such other Loan Party from time to time to honor all of
its Swap Obligations under this Article IV (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
any Guarantor’s undertakings under this Section voidable under applicable law
relating to fraudulent conveyance



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

or fraudulent transfer, and not for any greater amount). The undertaking of each
Guarantor under this Section shall remain in full force and effect until the
Obligations have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Loan Party that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act


ARTICLE V
[RESERVED]


    
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS


The representations and warranties contained in Article VI of the Existing
Revolving Credit Agreement (the “Incorporated Representations”) and the
affirmative and negative covenants contained in Articles VII and VIII,
respectively, of the Existing Revolving Credit Agreement (the “Incorporated
Covenants”) are incorporated herein by reference mutatis mutandis for the
benefit of the Administrative Agent on behalf of the Lenders to the same extent
and with the same effect as if set forth fully herein (such incorporation to
include all other relevant provisions of the Existing Revolving Credit Agreement
related thereto, including without limitation the defined terms contained in
Article I thereof which are used in the Incorporated Representations and the
Incorporated Covenants and the applicable “Schedules” to the Existing Revolving
Credit Agreement; provided that (a) all references to the “Company” or to any
one or more “Borrowers” therein shall be deemed to refer solely to the
“Borrower” as such term is defined herein, (b) all references to any
“Guarantor”, the “Loan Parties”, the “Administrative Agent”, the “Lenders”, the
“Required Lenders”, this “Agreement”, the “Loan Documents”, any “Commitment”,
any “Loan”, the “Obligations”, the “Compliance Certificate”, the “Joinder
Agreement” or any “Default” or “Event of Default” shall be deemed to refer to
such terms as defined herein, (c) the foregoing incorporation herein by
reference mutatis mutandis shall exclude Section 6.21 of the Existing Revolving
Credit Agreement, (d) the reference to the “proceeds of the Credit Extensions”
in Section 7.11 of the of the Existing Revolving Credit Agreement shall be
deemed to refer to the proceeds of the Loans advanced under this Agreement on
the Initial Closing Date and (e) the cross-reference to “Section 5.01(f)” in
Section 7.12 of the Existing Revolving Credit Agreement shall be deemed to refer
to Section 5.01(f) of the Existing Revolving Credit Agreement for purposes of
the foregoing incorporation herein by reference mutatis mutandis) and if the
Existing Revolving Credit Agreement is terminated, then such representations,
warranties and covenants contained in the Existing Revolving Credit Agreement as
of such termination (taking into account any amendments thereto in accordance
with the definition of Existing Revolving Credit Agreement) shall continue to be
the Incorporated Representations and Incorporated Covenants hereunder.


ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES


7.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non‑Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five Business Days



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

after the same becomes due, any interest on any Loan, or any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a),
7.10, 7.11, or 7.12 or Article VIII of the Existing Revolving Credit Agreement
(as such provisions are incorporated herein by reference in accordance with
Article VI hereof); or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default or (ii) the Borrower receiving
written notice of such default from the Administrative Agent or any Lender (any
such written notice to be identified as a "notice of default" and to refer
specifically to this Section 7.01(c)); or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross‑Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Indebtedness under the Existing Revolving Credit Agreement) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) an “Event of Default” (as defined in
the Existing Revolving Credit Agreement) occurs under the Existing Revolving
Credit Agreement.


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

of its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty calendar days, or an order for relief is entered in any such proceeding;
or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or


(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non‑monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, there is a period of thirty (30) consecutive days during
which such judgment is not vacated, satisfied or discharged or a stay of
enforcement of such judgment, by reason of a pending appeal posting of bond or
otherwise, is not in effect; or


(i)    If (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Internal Revenue Code for any plan year or part thereof or a waiver
of such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Borrower or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate "amount of unfunded benefit liabilities"
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $150,000,000, (iv) the
Borrower or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to Plans, or (v) the Borrower or any ERISA
Affiliate withdraws from any Multiemployer Plan; provided that any such event or
events described in clauses (i) through (v) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or


(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or fails to give the Administrative Agent and/or the Lenders
the rights, powers and privileges purported to be created by the Loan Documents;
or any Loan Party or any other Person on behalf of a Loan Party contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

7.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitment shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders and under the Loan Documents or applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.


7.03    Application of Funds.


After the exercise of remedies provided for in Section 7.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans and breakage, termination or other payments, and
any interest accrued thereon, due under any Swap Contract between any Loan Party
and Swap Bank, payments of amounts due under any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank, ratably among the
Lenders (and, in the case of such Swap Contracts or Treasury Management
Agreements, Swap Banks or Treasury Management Banks, as applicable) in
proportion to the respective amounts described in this clause Third held by
them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

ARTICLE VIII
ADMINISTRATIVE AGENT
8.01    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


8.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


8.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law; and


shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

the Borrower or any of its respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


8.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


8.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

8.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


With effect from the Resignation Effective Date (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


8.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

8.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, the bookrunners, arrangers,
documentation agents, syndication agent or co‑agents listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


8.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Contracts or Treasury Management Agreements
to which the Administrative Agent is not a party) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections
2.06(d) and 9.04) allowed in such judicial proceeding; and


to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


8.10    Releases.


The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 8.10.


8.11    Treasury Management Banks and Swap Banks.


No Treasury Management Bank or Swap Bank that obtains the benefits of Section
7.03 or the Guaranty or by virtue of the provisions hereof shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Treasury Management Agreements and Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank, as the case
may be.


ARTICLE IX
MISCELLANEOUS




9.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no such amendment, waiver or consent shall:


(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent to the initial Borrowing or
of any Default or Event of Default or a mandatory reduction in Commitments is
not considered an extension or increase in Commitments of any Lender);


postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment;


reduce the principal of, or the rate of interest specified herein on, any Loan
(subject to clause (i) of the final proviso to this Section 9.01), or any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment of principal,
interest, fees or other amounts; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

change Section 2.10 or Section 7.03 in a manner that would alter the pro rata
sharing of payments or the order of application of payments required thereby
without the written consent of each Lender directly affected thereby;


change any provision of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby; or


release the Borrower or, except in connection with a merger or consolidation
permitted by this Agreement, all or substantially all of the Guarantors, from
its or their obligations under the Loan Documents without the written consent of
each Lender directly affected thereby, except to the extent the release of any
Guarantor is permitted pursuant to Section 8.10 (in which case such release may
be made by the Administrative Agent acting alone);


provided, however, that notwithstanding anything to the contrary herein, the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.


9.02    Notices; Effectiveness; Electronic Communication.


(a)    General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:


if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 9.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and


if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications (a) delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).


Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in each its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of any materials regarding the
Borrower and its Subsidiaries through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


Change of Address, Etc. The Borrower and the Administrative Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.


Reliance by Administrative Agent and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic Loan Notices)



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


9.03    No Waiver; Cumulative Remedies.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.01 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders


9.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), provided, however, that, notwithstanding the foregoing, the
Borrower shall have no obligation to pay the reasonable fees, charges and
disbursements of external counsel for the Administrative Agent or any Lender in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents executed and delivered on the Initial
Closing Date and the Restatement Date, and (ii) all reasonable out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made hereunder, including all such
reasonable out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) are based on any theory of liability for punitive
damages.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Loans at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’ Pro
Rata Shares (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub‑agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub‑agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic, internet or other information
transmission systems in connection with the Loans, this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


9.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


9.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by the Lender. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender, an Approved Fund or a “Lender” under (and as defined
in) the Existing Revolving Credit Agreement; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of its Affiliates or Subsidiaries, or (B) to a natural
Person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent electronic form) and a register in
which it shall record the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by each of the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a) through (f) of Section 9.01(a) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and 9.14
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Sections 3.06 and 9.14 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.    


9.07    Confidentiality.


Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates and to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; provided, however, that the
Administrative Agent and/or such Lender will give the Borrower as soon as
reasonably practicable prior notice of any such requirement or subpoena so that
the Borrower may seek a protective order or other appropriate remedy to prevent
such disclosure unless such applicable law or regulation or subpoena expressly
provides that no such prior notice shall be given to the Borrower; (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, (ii) becomes
available to the Administrative Agent or such Lender on a nonconfidential basis
from a source other than the Borrower who was not known by the Administrative
Agent or such to be bound by a confidentiality agreement or legal obligation of
confidentiality with respect to such information or (iii) is independently
developed by the Administrative Agent or such Lender without the use of
confidential information; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about the Administrative
Agent, any Lender or their respective Affiliates’ investment portfolio in
connection with ratings issued with respect to the Administrative Agent, the
Lenders or their respective Affiliates. In addition, the Administrative Agent or
any Lender may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent or any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, and the Loans. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or the Lenders on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the Initial Closing Date, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same reasonable degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


9.08    Set‑off.


If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower any other Loan Party against any and all
of the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch office or Affiliate of such Lender or
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


9.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


9.10    Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


9.11    Integration.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or any Lender in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.


9.12    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


9.13    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

9.14    Replacement of Lenders.


If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.06(b);


such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower; and


such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


9.15    Governing Law; Jurisdiction, Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


(b)    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.





CHAR1\1335454v3

--------------------------------------------------------------------------------

        

9.16    Waiver of Right to Trial by Jury.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


9.17    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related services performed in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s‑length commercial transaction between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, on the other hand, and each of the Loan Parties is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent has not assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent has advised or
is currently advising any of the Loan Parties or any of their respective
Affiliates on other matters) and the Administrative Agent has no obligation to
any of the Loan Parties or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and Administrative Agent has no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent has not provided nor will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
with respect to any breach or alleged breach of agency or fiduciary duty;
provided, however, that nothing in this Section 9.17 releases the Administrative
Agent from fraudulent conduct.


9.18    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the



CHAR1\1335454v3

--------------------------------------------------------------------------------

        

USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow Administrative Agent or any
Lender to identify the Borrower in accordance with the Act.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                        
Name:                        
Title:                        


GUARANTORS:
TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        




TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:                        
Name:                        
Title:                        




TELEDYNE LECROY, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        





CHAR1\1335454v3

--------------------------------------------------------------------------------

        






TELEDYNE TECHNOLOGIES INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

        

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as the Administrative Agent


By:                        
Name:                        
Title:                        




LENDER:
BANK OF AMERICA, N.A., as the Lender


By:                        
Name:                        
Title:                        













TELEDYNE TECHNOLOGIES INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

        



EXHIBIT B


[see attached]





CHAR1\1335454v3

--------------------------------------------------------------------------------




Schedule 2.01


OUTSTANDING TERM LOAN OF THE LENDERS ON THE RESTATEMENT DATE






Lender


Outstanding Term Loan on Restatement Date
Applicable Percentage of Outstanding Term Loan on Restatement Date
Bank of America, N.A.


$100,000,000.00


100.000000000
%
TOTAL


$100,000,000.00


100.000000000
%






CHAR1\1335454v3

--------------------------------------------------------------------------------




Schedule 9.02


LOAN PARTIES:


Borrower:


Teledyne Technologies Incorporated
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile: 805-373-4450
Email: sblackwood@teledyne.com


-with a copy to (which shall not constitute notice)


Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com


-and


Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Facsimile: 704-353-6175
Email: rvernon@mcguirewoods.com


Guarantors:


Teledyne Brown Engineering, Inc.
Attn: Janice L. Hess
300 Sparkman Drive NW
Huntsville, Alabama 35805
Phone: 256-726-1414
Facsimile: 256-726-3114
Email: jan.hess@tbe.com













CHAR1\1335454v3

--------------------------------------------------------------------------------










-with a copy to (which shall not constitute notice)


Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com


-and


Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Facsimile: 704-353-6175
Email: rvernon@mcguirewoods.com

Teledyne Instruments, Inc.
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Facsimile: 805-373-4450
Email: sblackwood@teledyne.com


-with a copy to (which shall not constitute notice)


Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Facsimile: 805-373-4610
Email: mcibik@teledyne.com


-and


Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850


CHAR1\1335454v3

--------------------------------------------------------------------------------




Facsimile: 704-353-6175
Email: rvernon@mcguirewoods.com


Teledyne Scientific & Imaging, LLC
Attn: Stephen F. Blackwood
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4415
Fax: 805-373-4550
Email: sblackwood@teledyne.com


- with a copy to (which shall not constitute notice)


Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com


- and


Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Fax: 704-353-6175
Email: rvernon@mcguirewoods.com


Teledyne LeCroy, Inc.
Attn: Sean O’Connor
700 Chestnut Ridge Road
Chestnut Ridge, New York 10977-6499
Phone: 845-578-6102
Fax: 845-578-5989
Email: sean.oconnor@teledynelecroy.com


- with a copy to (which shall not constitute notice)


Teledyne Technologies Incorporated
Attn: Melanie S. Cibik
1049 Camino Dos Rios
Thousand Oaks, California 91360
Phone: 805-373-4605
Fax: 805-373-4610
Email: mcibik@teledyne.com



CHAR1\1335454v3

--------------------------------------------------------------------------------




- and


Robert Vernon, Esq.
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Phone: 704-373-8850
Fax: 704-353-6175
Email: rvernon@mcguirewoods.com




ADMINISTRATIVE AGENT:


Notices (other than Requests for Extension of Credit):


Bank of America
Attn: Robert J. Rittelmeyer
1455 Market Street, 5th Floor
San Francisco, California 94103-1399
Phone: 415-436-2616
Fax: 415-503-5099
Email: robert.j.rittelmeyer@baml.com


- with a copy to


Bank of America
Attn: Arthur Ng
315 Montgomery Street, 6th Floor
San Francisco, California 94104-1866
Phone: 415-913-4771
Fax: 415-913-2355
Email: arthur.ng@baml.com


For Payments and Requests for Extension of Credit:


Bank of America
Attn: James A. Underwood
101 North Tryon Street
Charlotte, North Carolina 28255-0001
Phone: 980-683-2812
Fax: 704-548-5646
Email: james.a.underwood@baml.com





CHAR1\1335454v3

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, 201__
To:
Bank of America, N.A., as the Administrative Agent

Re:
Amended and Restated Loan Agreement (as amended, modified, supplemented and
extended from time to time, the “Loan Agreement”) dated as of November 21, 2013,
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders from time to time
party thereto and Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Loan Agreement.



Ladies and Gentlemen:


The undersigned hereby requests:


A conversion or continuation of Loans


1.    On _______________, 201_ (which is a Business Day).


2.    In the amount of $_______________.1 


3.    Comprised of ________    .2
        [Type of Loan requested]


4.    For Eurocurrency Rate Loans: with an Interest Period of     .








TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                        
Name:                        
Title:                        




1Conversions and continuations shall be in minimum amounts of (a) $3,000,000 and
a whole multiple of $500,000 in excess thereof, in the case of Eurocurrency Rate
Loans and (b) $1,000,000 and a whole multiple of $500,000 in excess thereof, in
the case of Base Rate Loans.
2Select Eurocurrency Rate or Base Rate, as appropriate.



CHAR1\1335454v3

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: __________, 20__


To:    Bank of America, N.A., as the Administrative Agent


Re:
Amended and Restated Loan Agreement (as amended, modified, supplemented and
extended from time to time, the “Loan Agreement”) dated as of November 21, 2013,
among Teledyne Technologies Incorporated, a Delaware corporation (the
“Borrower”), the Guarantors identified therein, the Lenders from time to time
party thereto and Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Loan Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Borrower, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 7.01(a) of the Existing Revolving Credit
Agreement (as such provision is incorporated in the Loan Agreement by reference
in accordance with Article VI of the Loan Agreement) for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Existing Revolving Credit Agreement (as such
provision is incorporated in the Loan Agreement by reference in accordance with
Article VI of the Loan Agreement) for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year‑end audit adjustments and the absence
of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.


3.    No Default or Event of Default exists under the Loan Agreement.


4.    The representations and warranties of the Loan Parties contained in the
Loan Agreement (including those representations and warranties incorporated in
the Loan Agreement by reference in accordance with Article VI of the Loan
Agreement) or any other Loan Document, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and

CHAR1\1335454v3

--------------------------------------------------------------------------------




except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Existing
Revolving Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Existing Revolving Credit Agreement (in each case, as such
provisions are incorporated in the Loan Agreement by reference in accordance
with Article VI of the Loan Agreement), including the statements in connection
with which this Compliance Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 201_.


TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:                    
Name:
Title:

CHAR1\1335454v3

--------------------------------------------------------------------------------




Schedule 2


Consolidated Net Debt to EBITDA Ratio


(a)    Consolidated Net Debt


(i)    Consolidated Funded Indebtedness            $___________


(ii)    unencumbered cash and Cash Equivalents
of the Borrower and its Domestic Subsidiaries
in excess of $25,000,000, provided that the
Total Revolving Outstandings are less than
$100,000,000                        $___________


(iii)     Consolidated Net Debt
[(i) – (ii)]                        $___________


(b)    Consolidated EBITDA


(i)     Consolidated Net Income                $___________


(ii)    Consolidated Interest Charges                $___________


(iii)    federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries        $___________


(iv)    depreciation and amortization expense             $___________


(v)    non‑cash items that reduce Consolidated Net Income     $___________


(vi)    reasonably documented fees and expenses paid or
payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any
other issuances of debt or equity permitted hereby,
whether or not such issuances are successful         $___________


(vii)    reasonably documented fees and expenses paid or
payable in cash to unaffiliated third parties in connection
with Acquisitions or dispositions permitted hereby,
whether or not such acquisitions or dispositions are
successful                        $___________


(viii)    Consolidated EBITDA
[(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii)]        $___________


(c)    Consolidated Net Debt to EBITDA Ratio
[(a)(iii) / (b)(viii)]                        __________:1.0


2.    Consolidated Interest Coverage Ratio
    
(a)    Consolidated EBITDA (1(b)(viii) above)            $___________


(b)    Consolidated Interest Charges
        
(i)    all interest, premium payments, debt discount,
fees, charges and related expenses of the Borrower
and its Subsidiaries in connection with Indebtedness

CHAR1\1335454v3

--------------------------------------------------------------------------------




(including capitalized interest and other fees and
charges incurred under any asset securitization program)
or in connection with the deferred purchase price of
assets                            $__________


(ii)    the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under
Capital Leases or Synthetic Leases that is treated as
interest                             $__________


(iii)    Consolidated Interest Charges            
[(i) + (ii)]                        $__________


(c)    Consolidated Interest Coverage Ratio
[(a) / (b)(iii)]                            _________:1.0

CHAR1\1335454v3

--------------------------------------------------------------------------------




Exhibit C


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201__ is by and
between __________, a __________ (the “Material Subsidiary”), and Bank of
America, N.A., as the Administrative Agent under that certain Amended and
Restated Loan Agreement (as amended, modified, supplemented and extended from
time to time, the “Loan Agreement”) dated as of November 21, 2013 among Teledyne
Technologies Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., as the Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.


The Loan Parties are required by Section 7.12 of the Existing Revolving Credit
Agreement (as such provision is incorporated in the Loan Agreement by reference
in accordance with Article VI of the Loan Agreement) to cause the Material
Subsidiary to become a “Guarantor” thereunder. Accordingly, the Material
Subsidiary hereby agrees as follows with the Administrative Agent:


1.    The Material Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Material Subsidiary will be deemed to be a
party to the Loan Agreement and a “Guarantor” for all purposes of the Loan
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Loan Agreement. The Material Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Loan Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the Material
Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent for the benefit of the Lenders, as
provided in Article IV of the Loan Agreement, the prompt payment and performance
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.


2.    The Material Subsidiary hereby represents and warrants to the
Administrative Agent that the Material Subsidiary’s exact legal name and state
of formation are as set forth on the signature pages hereto.


3.    The address of the Material Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
9.02 to the Loan Agreement or such other address as the Material Subsidiary may
from time to time notify the Administrative Agent in writing.


4.    The Material Subsidiary hereby waives acceptance by the Administrative
Agent of the guaranty by the Material Subsidiary under Article IV of the Loan
Agreement upon the execution of this Agreement by the Material Subsidiary.


5.    This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


6.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

CHAR1\1335454v3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Material Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.
    
[MATERIAL SUBSIDIARY]


By:                    
Name:
Title:
Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as the Administrative Agent


By:                    
Name:
Title:







CHAR1\1335454v3

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTE


____________, 201__


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [___________________]. or its registered assigns (the “Lender”), in
accordance with the provisions of the Loan Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to the Borrower under
that certain Amended and Restated Loan Agreement (as amended, modified,
supplemented and extended from time to time, the “Loan Agreement”) dated as of
November 21, 2013 among the Borrower, the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Loan Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Loan Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Loan Agreement.


This Note is one of the Notes referred to in the Loan Agreement, is entitled to
the benefits of the Loan Agreement and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Loan
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Loan
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.


The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


TELEDYNE TECHNOLOGIES INCORPORATED, a Delaware corporation




By:                    
Name:
Title:





CHAR1\1335454v3

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Loan Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the attached Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Term Loan (including, without limitation,
the Guarantees under the Term Loan) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:        Teledyne Technologies Incorporated, a Delaware corporation



4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Loan Agreement



5.
Loan Agreement:    Amended and Restated Loan Agreement dated as of November 21,
2013 among the Borrower, the Guarantors identified therein, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent

    
1 Select as Applicable



CHAR1\1335454v3

--------------------------------------------------------------------------------




6.    Assigned Interest:


Aggregate Amount of
Term Loans
for all Lenders
Amount of
Term Loans
Assigned1
Percentage Assigned of Term Loans2
 
 
 
 
 
 
 
 
 

    
7.    Trade Date:        __________________3 


8.    Effective Date:        __________________4 


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:    [NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]

By:                    
Name:
Title:



[Consented to and]5 Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:


[Consented to:]6 


TELEDYNE TECHNOLOGIES INCORPORATED


By:                    
Name:
Title:


1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.
3To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4 To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.
6 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.





CHAR1\1335454v3

--------------------------------------------------------------------------------







CHAR1\1335454v3

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets the
requirements to be an assignee under Section 9.06(b)(iii) and (v) of the Loan
Agreement (subject to such consents, if any, as may be required under Section
9.06(b)(iii) of the Loan Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 of the Existing Revolving Credit Agreement (as such
provision is incorporated in the Loan Agreement by reference in accordance with
Article VI of the Loan Agreement), as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, and (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This

CHAR1\1335454v3

--------------------------------------------------------------------------------




Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

CHAR1\1335454v3